EXHIBIT 10.9.6

 
AMENDED AND RESTATED
 
SECURITY AGREEMENT
 
This AMENDED AND RESTATED SECURITY AGREEMENT (as amended from time to time, this
“Security Agreement”), dated as of November 30, 2010, is entered into by and
among CONN’S, INC., a Delaware corporation (“Parent”), CAI HOLDING CO., a
Delaware corporation (“CAIH”), CAI CREDIT INSURANCE AGENCY, INC., a Louisiana
corporation (“CAIC”), CONN LENDING, LLC, a Delaware limited liability company
(“CLL”; together with Parent, CAIH, and CAIC, collectively the “Existing
Grantors”), and CAIAIR, INC., a Delaware corporation (“CAIAIR”) (the Existing
Grantors and CAIAIR are sometimes individually referred to herein as “Grantor”
and collectively as “Grantors”), collectively, on one hand, and BANK OF AMERICA,
N.A., in its capacity as Agent for Lenders (as hereinafter defined) (in such
capacity, “Agent”), on the other hand, in light of the following facts:
 
R E C I T A L S:
 
WHEREAS, pursuant to that certain Amended and Restated Loan and Security
Agreement dated as of the date hereof (including all annexes, exhibits and
schedules thereto, as from time to time amended, restated, supplemented or
otherwise modified, the “Loan Agreement”), by and among Parent, Conn Appliances,
Inc., a Texas corporation (“CAI”), Conn Credit I, LP, a Texas limited
partnership (“CCI”), and Conn Credit Corporation, Inc., a Texas corporation
(“CCCI”, and together with CAI and CCI, collectively, “Borrowers”), the
financial institutions from time to time party thereto as lenders (collectively,
“Lenders”), Agent, as administrative agent and collateral agent for the Lenders,
JPMorgan Chase Bank, National Association, as co-syndication agent, joint book
runner and co-lead arranger for the Lenders, Banc of America Securities LLC, as
joint book runner and co-lead arranger for the Lenders, Wells Fargo Preferred
Capital, Inc., as co-syndication agent, and CapitalOne, N.A. and Regions Bank,
as co-documentation agents for the Lenders, the Lenders have agreed to provide
certain financial accommodations to Borrowers;
 
WHEREAS, each Existing Grantor previously agreed to guaranty the Obligations (as
defined in the Loan Agreement) pursuant to a Continuing Guaranty dated as the
date thereof (as from time to time amended, restated, supplemented or otherwise
modified, the “Guaranty”) and also agreed to grant a continuing Lien (as
hereinafter defined) on the Collateral (as hereinafter defined) to secure its
obligations under the Guaranty pursuant to that certain Security Agreement dated
August 14, 2008 (the “Prior Security Agreement”);
 
WHEREAS, Grantors have agreed to amend and restate the Prior Security Agreement
in its entirety in accordance with the terms and conditions of this Security
Agreement.
 
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
 
1.            DEFINED TERMS.  The following terms shall have the following
respective meanings:
 
Agent Indemnitees: Agent and its officers, directors, employees, Affiliates, and
agents.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
Affiliate:  with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have correlative meanings.
 
Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.
 
Bank of America Indemnitees: Bank of America, N.A. and its officers, directors,
employees, Affiliates, and agents.
 
Collateral: has the meaning set forth in Section 2.
 
Governmental Authority: any federal, state, municipal, foreign or other
governmental department, agency, commission, board, bureau, court, tribunal,
instrumentality, political subdivision, or other entity or officer exercising
executive, legislative, judicial, regulatory or administrative functions for or
pertaining to any government or court, in each case whether associated with the
United States, a state, district or territory thereof, or a foreign entity or
government.
 
Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.
 
Intellectual Property:  all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.
 
Issuing Bank Indemnitees: Issuing Bank (as defined in the Loan Agreement) and
its officers, directors, employees, Affiliates, and agents.
 
Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, and agents.
 
Lien:  any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property.
 
Lien Waiver:  an agreement, in form and substance satisfactory to Agent, by
which (a) for any material Collateral located on leased premises, the lessor
waives or subordinates any Lien it may have on the Collateral, and agrees to
permit Agent to enter upon the premises and remove the Collateral or to use the
premises to store or dispose of the Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
relating to the Collateral as agent for Agent, and agrees to deliver the
Collateral to Agent upon request; (c) for any Collateral held by a repairman,
mechanic or bailee, such Person acknowledges Agent’s Lien, waives or
subordinates any Lien it may have on the Collateral, and agrees to deliver the
Collateral to Agent upon request; and (d) for any Collateral subject to a
licensor’s Intellectual Property rights, the licensor grants to Agent the right,
vis-à-vis such licensor, to enforce Agent’s Liens with respect to the
Collateral, including the right to dispose of it with the benefit of the
Intellectual Property, whether or not a default exists under any applicable
license.
 
Property:  any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
 
Secured Obligations: all indebtedness, liabilities and other obligations of each
Grantor arising under the Guaranty, including, without limitation, the
“Guaranteed Obligations” (as defined in the Guaranty), whether for principal,
interest, reasonable fees, or reasonable out-of-pocket expenses or otherwise,
and all obligations of any Grantor now or hereafter existing under this Security
Agreement.
 
UCC: the Uniform Commercial Code as in effect in the State of California or,
when the laws of any other jurisdiction govern the perfection or enforcement of
any Lien, the Uniform Commercial Code of such jurisdiction.
 
All other capitalized terms used but not otherwise defined herein have the
meanings given to them in the Loan Agreement.  All other undefined terms
contained in this Security Agreement, unless the context indicates otherwise,
have the meanings provided for by the UCC to the extent the same are used or
defined therein, including: “Account,” “Chattel Paper,” “Commercial Tort Claim,”
“Deposit Account,” “Document,” “Equipment,” “General Intangibles,” “Goods,”
“Instrument,” “Inventory,” “Investment Property,” “Letter-of-Credit Right” and
“Supporting Obligation.”
 
2.           GRANT OF LIEN.  As security for all Secured Obligations, each
Grantor hereby grants to Agent, for the benefit of Agent and the Lenders, a
continuing security interest in, Lien on, assignment of and right of set-off
against, such Grantor’s right, title, and interest in and to all of the
following Property and assets of such Grantor, whether now owned or existing or
hereafter acquired or arising, regardless of where located (the “Collateral”):
 
(a)           all Accounts;
 
(b)           all Chattel Paper, including electronic chattel paper;
 
(c)           all Commercial Tort Claims;
 
(d)           all Deposit Accounts;
 
(e)           all Documents;
 
(f)           all General Intangibles, including Intellectual Property;
 
(g)           all Goods, including Inventory, Equipment and fixtures;
 
(h)           all Instruments;
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(i)           all Investment Property;
 
(j)           all Letter-of-Credit Rights;
 
(k)           all Supporting Obligations;
 
(l)           all monies, whether or not in the possession or under the control
of Agent, a Lender, or a bailee or Affiliate of Agent or a Lender;
 
(m)           all accessions to, substitutions for, and all replacements,
products, and cash and non-cash proceeds of the foregoing, including proceeds of
and unearned premiums with respect to insurance policies, and claims against any
Person for loss, damage or destruction of any Collateral; and
 
(n)           all books and records (including customer lists, files,
correspondence, tapes, computer programs, print-outs and computer records)
pertaining to the foregoing.
 
3.            PERFECTION AND PROTECTION OF SECURITY INTEREST.
 
(a)           Each Grantor shall, at its expense, perform all steps requested by
Agent at any time to perfect, maintain, protect, and enforce Agent’s Liens,
including:  (i) executing, delivering and/or filing and recording of the any
agreements and filing financing or continuation statements, and amendments
thereof, in form and substance satisfactory to Agent; and (ii) delivering to
Agent the originals of all Instruments, Documents, and tangible Chattel Paper,
and all other Collateral in such Grantor’s possession of which Agent determines
it should have physical possession in order to perfect or protect Agent’s Lien
therein, duly pledged, endorsed, or assigned to Agent without restriction.
 
(b)           Each Grantor shall hold all Collateral consisting of negotiable
Documents, certificated securities (accompanied by stock papers executed in
blank), Chattel Paper and Instruments as a custodian for the benefit of Agent.
 
(c)           Upon request by Agent, each Grantor shall obtain or use its
commercially reasonable efforts to obtain Lien Waivers with respect to the
Collateral.
 
(d)           Each Grantor shall obtain authenticated control agreements from
each issuer of uncertificated securities, securities intermediary, or
commodities intermediary issuing or holding any financial assets or commodities
to or for such Grantor.
 
(e)           Each Grantor shall take all steps necessary to grant Agent control
of all electronic chattel paper in accordance with the UCC and all “transferable
records” as defined in the Uniform Electronic Transactions Act.
 
(f)           Promptly upon request, Grantors shall deliver such instruments,
assignments, title certificates, or other documents or agreements, and shall
take such actions, as Agent deems appropriate under Applicable Law to evidence
or perfect its Lien on any Collateral, or otherwise to give effect to the intent
of this Security Agreement.  Each Grantor authorizes Agent to file any financing
statement that indicates the Collateral as “all assets” or “all personal
property” of such Grantor, or words to similar effect, and ratifies any action
taken by Agent before the Closing Date (as defined in the Loan Agreement) to
effect or perfect its Lien on any Collateral.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(g)           Grantors shall promptly notify Agent in writing if any Grantor has
a Commercial Tort Claim (other than, as long as no Default or Event of Default
exists, a Commercial Tort Claim for less than $500,000) and, upon Agent’s
request, shall promptly take such actions as Agent deems appropriate to confer
upon Agent (for the benefit of the Lenders) a duly perfected, first priority
Lien upon such claim.
 
(h)           So long as the Guaranty is in effect and until all Secured
Obligations have been fully satisfied, Agent’s Liens shall continue in full
force and effect in all Collateral.
 
(i)           Except as set forth in the Loan Agreement, no Grantor shall merge,
combine or consolidate with any Person, or liquidate, wind up its affairs or
dissolve itself, in each case whether in a single transaction or in a series of
related transactions, except for mergers or consolidations into a Borrower;
change its name or conduct business under any fictitious name; change its tax,
charter or other organizational identification number; or change its form or
state of organization.
 
4.            LOCATION OF COLLATERAL.
 
(a)           Each Grantor represents and warrants to Agent and the Lenders that
Schedule 4 is a correct and complete list of the location of such Grantor’s
chief executive office, the location of its books and records, the locations of
the Collateral, and the locations of all of its other places of business; and
 
(b)           Each Grantor covenants and agrees that it:
 
(i)           shall at all times keep the Collateral at its business locations
set forth in Schedule 4, except that Grantors may move Collateral to another
location in the United States, upon 30 days prior written notice to Agent;
 
(ii)           will not otherwise change or add to any of such locations, except
as otherwise expressly permitted in this Security Agreement or in the Loan
Agreement; or
 
(iii)           will not change the location of its chief executive office from
the location identified in Schedule 4, unless it gives Agent at least 30 days’
prior written notice thereof.
 
5.            CORPORATE NAMES; JURISDICTION OF ORGANIZATION.  Each Grantor
represents and warrants to Agent and the Lenders and agrees with Agent and the
Lenders that: (a) each Grantor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization; (b) each
Grantor is duly qualified, authorized to do business and in good standing as a
foreign corporation in each jurisdiction where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect; and (c) except as
listed on Schedule 5, during the 5 years preceding the Closing Date, no Grantor
has been known as or used any corporate, fictitious or trade names, has been the
surviving corporation of a merger or combination, or has acquired any
substantial part of the assets of any Person.
 
6.            TITLE TO, LIENS ON, AND SALE AND USE OF COLLATERAL.  Each Grantor
represents and warrants to Agent and the Lenders and agrees with Agent and the
Lenders that: (a) each Grantor has good and indefeasible title to (or valid
leasehold interests in) all of its Property, including all Property reflected in
any financial statements delivered to Agent or Lenders,
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
in each case free of Liens except Permitted Liens and minor defects in title to
its real estate that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purpose.  Each Grantor has paid and discharged all lawful claims that, if
unpaid, could become a Lien on its Properties, other than Permitted Liens.  All
Liens of Agent in the Collateral are perfected, first priority Liens, subject
only to Permitted Liens.  No Grantor shall sell, transfer or otherwise dispose
of any of its real or personal Property except as necessary in the ordinary
course of any Grantor’s business.
 
7.            ACCESS AND EXAMINATION.  Subject to the limitations set forth in
the Loan Agreement, Agent may at all reasonable times during regular business
hours have access to, examine, make extracts from or copies of and inspect any
or all of each Grantor’s records, files, and books of account and the
Collateral, and discuss each Grantor’s affairs with such Grantor’s officers and
management.  Each Grantor will deliver to Agent any instrument necessary for
Agent to obtain records from any service bureau maintaining records for such
Grantor.  Agent may, without expense to Agent, use such of the Grantors’
respective personnel, supplies, and real estate as may be reasonably necessary
for maintaining or enforcing Agent’s Liens.  Agent shall have the right, at any
time, in Agent’s name or in the name of a nominee of Agent, to verify the
validity, amount or any other matter relating to the Accounts, Inventory, or
other Collateral, by mail, telephone, or otherwise.
 
8.            ACCOUNTS.  Each Grantor hereby represents and warrants to Agent
and the Lenders, with respect to such Grantor’s Accounts, that each existing
Account represents, and each future Account will represent, a bona fide
obligation of the account debtor with respect thereto and is and will be for a
liquidated amount payable by the account debtor thereon.
 
9.            COLLECTION OF ACCOUNTS; PAYMENTS.
 
(a)           Grantors shall make collection of all Accounts and other
Collateral for Agent, shall receive all payments as Agent’s trustee, and shall
immediately deliver all payments in their original form duly endorsed in blank
into a Dominion Account.  Agent or Agent’s designee may, at any time after the
occurrence of an Event of Default, notify Account Debtors that the Accounts have
been assigned to Agent and of Agent’s Lien therein, and may collect them
directly and charge the collection costs and expenses to the  Loan Account as a
Revolving Loan.
 
(b)           If sales of any Grantor’s Inventory are made or services are
rendered for cash, the Grantors shall immediately deposit into a Dominion
Account the cash which such Grantor receives.
 
(c)           All payments including immediately available funds received by
Agent at a bank account designated by it, will be Agent’s sole property for its
benefit and the benefit of the Lenders.
 
10.          INVENTORY.  Each Grantor represents and warrants to Agent and the
Lenders and agrees with Agent and the Lenders that all of the Inventory owned by
such Grantor is and will be held for sale or lease, or to be furnished in
connection with the rendition of services, in the ordinary course of such
Grantor’s business, and is and will be fit for such purposes subject to ordinary
wear and tear.  Each Grantor will keep its Inventory in good and marketable
condition, except for damaged or defective goods arising in the ordinary course
of such Grantor’s business.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
11.          EQUIPMENT.  Each Grantor represents and warrants to Agent and the
Lenders and agrees with Agent and the Lenders that all of the Equipment owned by
such Grantor is and will be used or held for use in such Grantor’s business, and
is and will be fit for such purposes subject to ordinary wear and tear.  Each
Grantor shall keep and maintain its Equipment in good operating condition and
repair (ordinary wear and tear excepted) and shall make all necessary
replacements thereof.  No Grantor will, without Agent’s prior written consent,
alter or remove any identifying symbol or number on any of such Grantor’s
Equipment constituting Collateral.
 
12.          DOCUMENTS, INSTRUMENTS, AND CHATTEL PAPER.  Each Grantor represents
and warrants to Agent and the Lenders that (a) all Documents, Instruments, and
Chattel Paper describing, evidencing, or constituting Collateral, and all
signatures and endorsements thereon, are and will be complete, valid, and
genuine, and (b) all goods evidenced by such Documents, Instruments, Letter of
Credit Rights and Chattel Paper are and will be owned by such Grantor, free and
clear of all Liens other than Permitted Liens.  If any Grantor retains
possession of any Chattel Paper or Instruments with Agent’s consent, such
Chattel Paper and Instruments shall be marked with the following legend:  “This
instrument or agreement is assigned as collateral to Bank of America, N.A.”
 
13.          RIGHT TO CURE.  Agent may, in its discretion, pay any amount or do
any act required of any Grantor hereunder in order to preserve, protect,
maintain or enforce the Secured Obligations, the Collateral or Agent’s Liens
therein, and which such Grantor fails to pay or do, including payment of any
judgment against such Grantor, any insurance premium, any warehouse charge, any
finishing or processing charge, any landlord’s or bailee’s claim, and any other
Lien upon or with respect to the Collateral.  Any payment made or other action
taken by Agent under this Section shall be without prejudice to any right to
assert an Event of Default hereunder and to proceed thereafter as herein
provided.
 
14.          POWER OF ATTORNEY.  Each Grantor hereby irrevocably constitutes and
appoints Agent (and all Persons designated by Agent) as such Grantor’s true and
lawful attorney (and agent-in-fact) for the purposes provided in this
Section.  Agent, or Agent’s designee, may, without notice and in either its or a
Grantor’s name, but at the cost and expense of Grantor, during the existence of
an Event of Default:
 
(a)           Endorse a Grantor’s name on any payment item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and
 
(b)           (i) notify any account debtors of the assignment of their
Accounts, demand and enforce payments on Accounts, by legal proceedings or
otherwise, and generally exercise any rights and remedies with respect to
Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
claims with respect to amounts due on Accounts or other Collateral, or any legal
proceedings brought to collect on Accounts or other Collateral; (iii) sell or
assign any Account and other Collateral upon such terms, for such amounts and at
such times as Agent deems advisable; (iv) take control, in any manner, of any
proceeds of Collateral; (v) prepare, file and sign a Grantor’s name to a proof
of claim or other document in a bankruptcy of a account debtor, or to any
notice, assignment or satisfaction of Lien or similar document; (vi) receive,
open and dispose of mail addressed to a Grantor, and notify postal authorities
to change the address for delivery thereof to such address as Agent may
designate; (vii) endorse any Chattel Paper, Document, Instrument, invoice,
freight bill, bill of lading, or similar document or agreement relating to any
Account, Inventory or other Collateral; (viii) use a Grantor’s stationery and
sign its name to verifications of Accounts and
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
notices to account debtors; (ix) use the information recorded on or contained in
any data processing equipment and computer hardware and software relating to any
Collateral; (x) make and adjust claims under policies of insurance; (xi) take
any action as may be necessary or appropriate to obtain payment under any letter
of credit or banker’s acceptance for which a Grantor is a beneficiary; and
(xii) take all other actions as Agent deems appropriate to fulfill any Grantor’s
obligations hereunder or under the Guaranty.
 
15.          AGENT’S AND LENDERS’ RIGHTS, DUTIES AND LIABILITIES.
 
(a)           Each Grantor assumes all responsibility and liability arising from
or relating to the use, sale, license or other disposition of the
Collateral.  The Secured Obligations shall not be affected by any failure of
Agent or any Lender to take any steps to perfect Agent’s Liens or to collect or
realize upon the Collateral, nor shall loss of or damage to the Collateral
release any Grantor from any of the Secured Obligations.  Following the
occurrence and during the continuation of an Event of Default, Agent may (but
shall not be required to),  without notice to or consent from any Grantor, sue
upon or otherwise collect, extend the time for payment of, modify or amend the
terms of, compromise or settle for cash, credit, or otherwise upon any terms,
grant other indulgences, extensions, renewals, compositions, or releases, and
take or omit to take any other action with respect to the Collateral, any
security therefor, any agreement relating thereto, any insurance applicable
thereto, or any Person liable directly or indirectly in connection with any of
the foregoing, without discharging or otherwise affecting the liability of any
Grantor for the Secured Obligations or under the Guaranty or any other agreement
now or hereafter existing between Agent and/or any Lender and any Grantor.
 
(b)           It is expressly agreed by each Grantor that, anything herein to
the contrary notwithstanding, such Grantor shall remain liable under each of its
contracts and each of its licenses to observe and perform all the conditions and
obligations to be observed and performed by it  thereunder.  Except as required
by Applicable Law, neither Agent nor any Lender shall have any obligation or
liability under any contract or license by reason of or arising out of this
Security Agreement or the granting herein of a Lien thereon or the receipt by
Agent or any Lender of any payment relating to any contract or license pursuant
hereto.  Neither Agent nor any Lender shall be required or obligated in any
manner to perform or fulfill any of the obligations of any Grantor under or
pursuant to any contract or license, or to make any payment, or to make any
inquiry as to the nature or the sufficiency of any payment received by it or the
sufficiency of any performance by any party under any contract or license, or to
present or file any claims, or to take any action to collect or enforce any
performance or the payment of any amounts which may have been assigned to it or
to which it may be entitled at any time or times.
 
(c)           Agent may at any time after a Default or an Event of Default has
occurred and is continuing (or if any rights of set-off (other than set-offs
against an Account arising under the contract giving rise to the same Account)
or contra accounts may be asserted with respect to the following), without prior
notice to Grantors, notify account debtors, and other Persons obligated on the
Collateral that Agent has a Lien therein, and that payments shall be made
directly to Agent, for itself and the benefit of Lenders.  Upon the request of
Agent, Grantor shall so notify account debtors and other Persons obligated on
Collateral.  Once any such notice has been given to any account debtor or other
Person obligated on the Collateral, no Grantor shall give any contrary
instructions to such account debtor or other Person without Agent’s prior
written consent.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
(d)           Agent may at any time in Agent’s own name or in the name of any
Grantor communicate with such Grantor’s account debtors, parties to such
Grantor’s contracts and obligors in respect of such Grantor’s Instruments to
verify with such Persons, to Agent’s satisfaction, the existence, amount and
terms of such Grantor’s Accounts, payment intangibles, Instruments or Chattel
Paper.  If a Default or Event of Default shall have occurred and be continuing,
each Grantor, at its own expense, shall cause the independent certified public
accountants then engaged by such Grantor to prepare and deliver to Agent and
each Lender at any time and from time to time promptly upon Agent’s request the
following reports with respect to such Grantor: (i) a reconciliation of all
Accounts; (ii) an aging of all Accounts; (iii) trial balances; and (iv) a test
verification of such Accounts as Agent may request.  Each Grantor, at its own
expense, shall deliver to Agent the results of each physical verification, if
any, which such Grantor may in its discretion have made, or caused any other
Person to have made on its behalf, of all or any portion of its Inventory.
 
16.          PATENT, TRADEMARK AND COPYRIGHT COLLATERAL.  Each Grantor owns or
has the lawful right to use all Intellectual Property necessary for the conduct
of its business, without conflict with any rights of others except for any such
conflict of infringement that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  There is no pending
or, to any Grantor’s knowledge, threatened claim against the Intellectual
Property with respect to such Grantor or any of such Grantor’s Property
(including any Intellectual Property).  No Grantor pays or owes any royalty or
other compensation to any Person with respect to any Intellectual Property.  All
Intellectual Property owned, used or licensed by, or otherwise subject to any
interests of, Parent or its Subsidiaries is shown on Schedule 16.
 
17.          INDEMNIFICATION.  EACH GRANTOR SHALL INDEMNIFY AND HOLD HARMLESS
THE INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE, INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF AN
INDEMNITEE.  In no event shall any party hereto have any obligation hereunder to
indemnify or hold harmless an Indemnitee with respect to a claim that is
determined in a final, non-appealable judgment by a court of competent
jurisdiction to result from the gross negligence or willful misconduct of such
Indemnitee.
 
18.          LIMITATION ON LIENS ON COLLATERAL.  No Grantor will create, permit
or suffer to exist, and will defend the Collateral against, and take such other
action as is necessary to remove, any Lien on the Collateral except Permitted
Liens, and will defend the right, title and interest of Agent and Lenders in and
to any of such Grantor’s rights under the Collateral against the claims and
demands of all Persons whomsoever.
 
19.          NOTICE REGARDING COLLATERAL.  Each Grantor will advise Agent
promptly, in reasonable detail, (i) of any Lien (other than Permitted Liens) or
claim made or asserted against any of the Collateral, and (ii) of the occurrence
of any other event which would have a Material Adverse Effect.
 
20.          REMEDIES; RIGHTS UPON DEFAULT.
 
(a)           If any Event of Default shall have occurred and be continuing,
Agent may exercise any other rights or remedies afforded under any agreement, by
law, at equity or otherwise, including the rights and remedies of a secured
party under the UCC.  Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Grantors to assemble Collateral, at
Grantors’ expense, and make it available to Agent at a place designated by
Agent; (iii) enter any
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
premises where Collateral is located and store Collateral on such premises until
sold (and if the premises are owned or leased by a Grantor, Grantors agree not
to charge for such storage); and (iv) sell or otherwise dispose of any
Collateral in its then condition, or after any further manufacturing or
processing thereof, at public or private sale, with such notice as may be
required by Applicable Law, in lots or in bulk, at such locations, all as Agent,
in its sole discretion, deems advisable.  Each Grantor agrees that 10 days
notice of any proposed sale or other disposition of Collateral by Agent shall be
reasonable.  Agent shall have the right to conduct such sales on any Grantor’s
premises, without charge, and such sales may be adjourned from time to time in
accordance with Applicable Law.  Agent shall have the right to sell, lease or
otherwise dispose of any Collateral for cash, credit or any combination thereof,
and Agent may purchase any Collateral at public or, if permitted by law, private
sale and, in lieu of actual payment of the purchase price, may set off the
amount of such price against the Secured Obligations.
 
(b)           Except as otherwise specifically provided herein, each Grantor
hereby waives presentment, demand, protest or any notice (to the maximum extent
permitted by applicable law) of any kind in connection with this Security
Agreement or any Collateral.
 
(c)           All covenants, conditions, provisions, warranties, guaranties,
indemnities and other undertakings of Grantors contained in this Security
Agreement or any other the Loan Documents are cumulative and not in derogation
or substitution of each other.  In particular, the rights and remedies of Agent
and Lenders are cumulative, may be exercised at any time and from time to time,
concurrently or in any order, and shall not be exclusive of any other rights or
remedies that Agent and Lenders may have, whether under any agreement, by law,
at equity or otherwise.
 
(d)           The failure or delay of Agent or any Lender to require strict
performance by Grantors with any terms of this Security Agreement or the Loan
Documents, or to exercise any rights or remedies with respect to Collateral or
otherwise, shall not operate as a waiver thereof nor as establishment of a
course of dealing.  All rights and remedies shall continue in full force and
effect until Full Payment of all Secured Obligations.
 
21.           GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY.  Except as is
prohibited by an existing and enforceable anti-assignment provision (other than
to the extent that any such term would be rendered ineffective pursuant to the
UCC or any other applicable law or principles of equity), Agent is hereby
granted an irrevocable, non-exclusive license or other right to use, license or
sub-license (without payment of royalty or other compensation to any Person) any
or all Intellectual Property of Grantors, computer hardware and software, trade
secrets, brochures, customer lists, promotional and advertising materials,
labels, packaging materials and other Property, in advertising for sale,
marketing, selling, collecting, completing manufacture of, or otherwise
exercising any rights or remedies with respect to, any Collateral.  Each
Grantor’s rights and interests under Intellectual Property shall inure to
Agent’s benefit.
 
22.           LIMITATION ON AGENT’S AND LENDERS’ DUTY IN RESPECT OF
COLLATERAL.  Agent and each Lender shall use reasonable care with respect to the
Collateral in its possession or under its control.  Neither Agent nor any Lender
shall have any other duty as to any Collateral in its possession or control or
in the possession or control of any agent or nominee of Agent or such Lender, or
any income thereon or as to the preservation of rights against prior parties or
any other rights pertaining thereto.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
23.           MISCELLANEOUS.
 
(a)           Reinstatement.  This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of
such Grantor’s assets, and shall continue to be effective or be reinstated, as
the case may be, if at any time payment and performance of the Secured
Obligations, or any part thereof, is, pursuant to Applicable Law, rescinded or
reduced in amount, or must otherwise be restored or returned by any obligee of
the Secured Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment or performance had not
been made.  In the event that any payment, or any part thereof, is rescinded,
reduced, restored or returned, the Secured Obligations shall be reinstated and
deemed reduced only by such amount paid and not so rescinded, reduced, restored
or returned.
 
(b)           Notices.  Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon any of the
parties by any other party, or whenever any of the parties desires to give and
serve upon any other party any communication with respect to this Security
Agreement, each such notice, demand, request, consent, approval, declaration or
other communication shall be in writing and shall be given in the manner, and
deemed received, as provided for in the Guaranty.
 
(c)           Severability.  Wherever possible, each provision of this Security
Agreement shall be interpreted in such manner as to be valid under Applicable
Law.  If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of this Security Agreement shall remain in full force and effect.
 
(d)           Termination of this Security Agreement.  This Security Agreement
shall terminate only upon the payment in full of all Secured Obligations.
 
(e)           Successors and Assigns.  This Security Agreement shall be binding
upon and inure to the benefit of Grantors, Agent, Lenders, and their respective
successors and assigns, except that (a) no Grantor shall have the right to
assign its rights or delegate its obligations under this Security Agreement; and
(b) any assignment by a Lender must be made in compliance with Section 13.3 of
the Loan Agreement.
 
(f)           Counterparts.  This Security Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Security Agreement
shall become effective when Agent has received counterparts bearing the
signatures of all parties hereto.  Delivery of a signature page of this Security
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of such agreement.
 
(g)           Governing Law.
 
(i)           GOVERNING LAW.  THIS SECURITY AGREEMENT, UNLESS OTHERWISE
SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT
GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO FEDERAL
LAWS RELATING TO NATIONAL BANKS).
 
 
 
11

--------------------------------------------------------------------------------

 
 
(h)           Consent to Forum; Arbitration.
 
(i)           Forum.  EACH GRANTOR HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
LOS ANGELES COUNTY, CALIFORNIA, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY
TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY
IT SOLELY IN ANY SUCH COURT.  EACH GRANTOR IRREVOCABLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM.  Nothing herein shall
limit the right of Agent or any Lender to bring proceedings against any Grantor
in any other court, nor limit the right of any party to serve process in any
other manner permitted by Applicable Law.  Nothing in this Security Agreement
shall be deemed to preclude enforcement by Agent of any judgment or order
obtained in any forum or jurisdiction.
 
(ii)           Arbitration.  Notwithstanding any other provision of this
Security Agreement to the contrary, any controversy or claim among the parties
relating in any way to any Secured Obligations or this Security Agreement,
including any alleged tort, shall at the request of any party hereto be
determined by binding arbitration conducted in accordance with the United States
Arbitration Act (Title 9 U.S. Code) (the “Act”).  Arbitration proceedings will
be determined in accordance with the Act, the then-current rules and procedures
for the arbitration of financial services disputes of the American Arbitration
Association (“AAA”), and the terms of this Section.  In the event of any
inconsistency, the terms of this Section shall control.  If AAA is unwilling or
unable to serve as the provider of arbitration or to enforce any provision of
this Section, Agent may designate another arbitration organization with similar
procedures to serve as the provider of arbitration.  The arbitration proceedings
shall be conducted in Los Angeles or Pasadena, California.  The arbitration
hearing shall commence within 90 days of the arbitration demand and close within
90 days thereafter.  The arbitration award must be issued within 30 days after
close of the hearing (subject to extension by the arbitrator for up to 60 days
upon a showing of good cause), and shall include a concise written statement of
reasons for the award.  The arbitrator shall give effect to applicable statutes
of limitation in determining any controversy or claim, and for these purposes,
service on AAA under applicable AAA rules of a notice of claim is the equivalent
of the filing of a lawsuit.  Any dispute concerning this Section or whether a
controversy or claim is arbitrable shall be determined by the arbitrator.  The
arbitrator shall have the power to award legal fees to the extent provided by
this Security Agreement.  Judgment upon an arbitration award may be entered in
any court having jurisdiction.  The institution and maintenance of an action for
judicial relief or pursuant to a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.  No controversy or claim shall be submitted to
arbitration without the consent of all parties if, at the time of the proposed
submission, such controversy or claim relates to an obligation secured by real
estate, but if all parties do not consent to submission of such a controversy or
claim to arbitration, it shall be determined as provided in the next
sentence.  At the request of any party, a controversy or claim that is not
submitted to arbitration as provided above shall be determined by
 
 
 
12

--------------------------------------------------------------------------------

 
 
judicial reference; and if such an election is made, the parties shall designate
to the court a referee or referees selected under the auspices of the AAA in the
same manner as arbitrators are selected in AAA sponsored proceedings and the
presiding referee of the panel (or the referee if there is a single referee)
shall be an active attorney or retired judge; and judgment upon the award
rendered by such referee or referees shall be entered in the court in which
proceeding was commenced.  None of the foregoing provisions of this Section
shall limit the right of Agent or Lenders to exercise self-help remedies, such
as setoff, foreclosure or sale of any Collateral or to obtain provisional or
ancillary remedies from a court of competent jurisdiction before, after or
during any arbitration proceeding.  The exercise of a remedy does not waive the
right of any party to resort to arbitration or reference.  At Agent’s option,
foreclosure of any interest in real estate may be accomplished either by
exercise of power of sale thereunder or by judicial foreclosure.
 
(i)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 23(b).
 
(j)           Section Titles.  Section titles appear as a matter of convenience
only and shall not affect the interpretation of this Security Agreement.
 
(k)           No Novation.  Each Grantor hereby agrees that, effective upon the
execution and delivery of this Security Agreement by such Grantor, the terms and
provisions of the Prior Security Agreement shall be and hereby are amended,
restated and superseded in their entirety by the terms and provisions of this
Security Agreement.  Nothing herein contained shall be construed as a
substitution or novation of the obligations of Grantors outstanding under the
Prior Security Agreement, which obligations shall remain in full force and
effect, except to the extent that the terms thereof are modified hereby or by
instruments executed concurrently herewith.  Nothing expressed or implied in
this Security Agreement shall be construed as a release or other discharge of
any Grantor from any of its obligations or liabilities under the Prior Security
Agreement or any of the other loan documents executed in connection
therewith.  Each Grantor hereby confirms and agrees that each Loan Document to
which it is a party is, and shall continue to be, in full force and effect and
is hereby ratified and confirmed in all respects except that on and after the
date hereof all references in any such Loan Document to “the Security
Agreement”, “thereto”, “thereof”, “thereunder” or words of like import referring
to the Prior Security Agreement shall mean the Prior Security Agreement as
amended and restated by this Security Agreement.
 
24.            INTERCREDITOR AGREEMENT.  Notwithstanding anything herein to the
contrary, the Lien granted to Agent pursuant to this Security Agreement and the
exercise of any right or remedy by Agent hereunder are subject to the provisions
of the Intercreditor Agreement.  In the event of any conflict between the terms
of the Intercreditor Agreement and the terms of this Security Agreement, the
terms of the Intercreditor Agreement shall govern and control.
 

[Signature pages to follow]
 
 
 
 
13

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.
 
 
 
 
 
 
 
 



Amended and Restated Security Agreement
 
 
 
 

--------------------------------------------------------------------------------

 
 



 
CONN'S INC.
a Delaware corporation,
as a Grantor
 
 
 
By:
 
 
/s/ Michael J. Poppe
 
Name:
Michael J. Poppe
  Title:
Executive Vice President and Chief Financial Officer


 

 
CAI HOLDING CO.,
a Delaware corporation,
as a Grantor
 
 
 
By:
 
 
/s/ Michael J. Poppe
 
Name:
Michael J. Poppe
  Title:
Chief Financial Officer and Treasurer


 

 
CAI CREDIT INSURANCE AGENCY, INC.,
a Louisiana corporation,
as a Grantor
 
 
 
By:
 
 
/s/ Michael J. Poppe
 
Name:
Michael J. Poppe
  Title:
Chief Financial Officer

 
 

 
CONN LENDING, LLC
a Delaware limited liability company,
as a Grantor
 
 
 
By:
 
 
/s/ Mary Stawikey
 
Name:
Mary Stawikey
  Title:
President and Secretary

 
 

 
CAIAIR, INC.
a Delaware corporation,
as a Grantor
 
 
 
By:
 
 
/s/ Michael J. Poppe
 
Name:
Michael J. Poppe
  Title:
Chief Financial Officer and Treasurer

 
 

Amended and Restated Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

 
BANK OF AMERICA, N.A.,
as Agent
 
 
 
By:
 
 
/s/ Matthew R. Van Steenhuyse
 
Name:
Matthew R. Van Steenhuyse
  Title:
Senior Vice President

 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Amended and Restated Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 4
To
AMENDED AND RESTATED SECURITY AGREEMENT
LOCATION OF COLLATERAL
 
 
A.    Location of Chief Executive Office
   
Conn’s, Inc.:
3295 College Street, Beaumont, Texas  77701.
   
CAI Holding Co.:
3295 College Street, Beaumont, Texas  77701.
   
CAI Credit Insurance Agency, Inc.:
3295 College Street, Beaumont, Texas  77701.
   
Conn Lending, LLC:
103 Foulk Rd., Ste. 202, Wilmington, DE  19803.
   
CAIAIR, Inc.:
3295 College Street, Beaumont, Texas  77701.
B.    Location of Books and Records
 
Conn’s, Inc.:
3295 College Street, Beaumont, Texas  77701.
   
CAI Holding Co.:
3295 College Street, Beaumont, Texas  77701.
   
CAI Credit Insurance Agency, Inc.:
3295 College Street, Beaumont, Texas  77701.
   
Conn Lending, LLC:
103 Foulk Rd., Ste. 202, Wilmington, DE  19803.
   
CAIAIR, Inc.:
3295 College Street, Beaumont, Texas  77701.
   
C.    Location of Collateral
     
Conn’s, Inc.:
3295 College Street, Beaumont, Texas  77701.
   
CAI Holding Co.:
3295 College Street, Beaumont, Texas  77701.
   
CAI Credit Insurance Agency, Inc.:
3295 College Street, Beaumont, Texas  77701.
   
Conn Lending, LLC:
103 Foulk Rd., Ste. 202, Wilmington, DE  19803.
   
CAIAIR, Inc.:
3295 College Street, Beaumont, Texas  77701.
   
D.    Location of all other places of business
 
        NONE.
 
E.    Location of leased facilities and name of lessor/sublessor
        NONE.

 


Schedule 4
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 5
To
AMENDED AND RESTATED SECURITY AGREEMENT
CORPORATE NAMES
 
1.
In the conduct of their businesses during five years preceding the Closing Date,
each Grantor has used the following names:



Entity
Fictitious, Trade or Other Name
Conn’s, Inc.
None
   
CAI Holding Co.
None
   
CAI Credit Insurance Agency, Inc.
None
   
Conn Lending, LLC, as a Subsidiary
None
   
CAIAIR, Inc.
None





2.
In the five years preceding the Closing Date, no Grantor has been the surviving
corporation of a merger or combination, except:



 
NONE.



3.
In the five years preceding the Closing Date, no Grantor has acquired any
substantial part of the assets of any Person, except:



NONE.


 
 
 
 
 
 
Schedule 5
 
 

--------------------------------------------------------------------------------

 
 

 
SCHEDULE 16
To
AMENDED AND RESTATED SECURITY AGREEMENT
PATENTS, TRADEMARKS AND COPYRIGHTS
 
1.       Parent’s and its Subsidiaries’ patents:
 
  NONE.
 
        2.       Parent’s and its Subsidiaries’ trademarks:

 
Trademark
Owner

Status in
Trademark
Office
Federal
Registration No.
Registration Date
CONN’S AWARD
WINNING SERVICE
SINCE 1890
 
Conn's Logo [conns-logo.jpg]
Conn’s, Inc.
Registered
2,758,779
September 2, 2003
CONN’S
Conn’s, Inc.
Registered
2,824,660
March 23, 2004



 
3.      Parent’s and its Subsidiaries’ copyrights:
 
 NONE.
 


 


 


Schedule 16
 

 